ACCEPTED
                                                                                      04-15-00435-CV
                                                                          FOURTH COURT OF APPEALS
                                                                               SAN ANTONIO, TEXAS
                                                                                 7/24/2015 4:17:26 PM
                                                                                       KEITH HOTTLE
                                                                                               CLERK

                              No. 04-15-00435-CV

                                          ***           FILED IN
                                                 4th COURT OF APPEALS
                                                  SAN ANTONIO, TEXAS
                      IN THE COURT OF APPEALS    07/24/2015 4:17:26 PM
                  FOURTH COURT OF APPEALS DISTRICT KEITH E. HOTTLE
                         SAN ANTONIO, TEXAS               Clerk


                               ***
AUGLLE, L.L.CV., WRAP IT UP, L.L.C., JAMES A. MCVEY, JR., Individually
        and VALDIS KARLIS GRAVIS KRUMINS, Individually,
                                               Appellants,

                                          v.

DAVID A. MONROE, E-WATCH CORPORATION, E-WATCH, INC., and THE
   TELESIS GROUP, INC., each individually and as Member of POWER
             SURVEILLANCE CORPORATION, L.L.C.,
                                                 Appellees.

                                    ***
                                     th
             On Appeal from the 225 Court of Bexar County, Texas
                                    ***

                         NOTICE OF APPEARANCE
                                  ***

    Notice is hereby given of the entry of the undersigned as co-counsel for David

A. Monroe, e-Watch Corporation, e-Watch, Inc. and The Telesis Group, Inc., each

Individually and as Member of Power Surveillance Corporation, LLC, Appellees

in the above-entitled action. All further notice and copies of pleadings, filings,

papers and other material relevant to this action should be directed to and served

upon:
Mark A.J. Fassold
State Bar No. 24012609
WATTS GUERRA LLP
4 Dominion Drive
Bldg. 3, Ste. 100
San Antonio, Texas 78257
Telephone: (210) 447-0500
Facsimile: (210) 447-0501
Email: mfassold@wattsguerra.com




Respectfully submitted,

By:    /s/ Mark A.J. Fassold
      Mark A. J. Fassold
      State Bar No. 24012609
      Francisco Guerra, IV
      State Bar No. 00796684
      Mikal C. Watts
      State Bar No. 20981820
      Jorge L. Mares
      State Bar No. 24087973
      WATTS GUERRA LLP
      4 Dominion Drive
      Bldg. 3, Ste. 100
      San Antonio, Texas 78257
      Telephone: (210) 447-0500
      Facsimile: (210) 447-0501
      Email: fguerra@wattsguerra.com
              mcwatts@wattsguerra.com
               jmares@wattsguerra.com
              mfassold@wattsguerra.com




        2
                                     Louis A. Vetrano, Jr.
                                     2502 Huebner Park
                                     San Antonio, Texas 78248
                                     Telephone: (210) 862-5786
                                     Email: lvetrano@flash.net

                                    ATTORNEYS FOR APPELLEES


                        CERTIFICATE OF SERVICE

      The undersigned certifies that a true and correct copy of the foregoing has
been delivered by electronic service to counsel of record for Appellants in this
proceeding as follows:

            Karen S. Precella
            HAYNES AND BOONE, LLP
            301 Commerce Street, Suite 2600
            Ft. Worth, Texas 76102
            Email: Karen.Precella@haynesboone.com

            William B. Nash
            HAYNES AND BOONE, LLP
            112 East Pecan Street, Suite 1200
            San Antonio, Texas 78205
            Email: Bill.Nash@haynesboone.com

            Ben L. Mesches
            Ryan Paulsen
            HAYNES AND BOONE, LLP
            2323 Victory Avenue, Suite 700
            Dallas, Texas 75219
            Email: Ben.Mesches@haynesboone.com
                    Ryan.Paulsen@haynesboone.com

            and



                                       3
Carlo Garcia
OLIVA, SAKS, GARCIA & CURIEL, LLP
The OSGC Building
14255 Blanco Road
San Antonio, Texas 78216
Email: cglaw@osgclaw.com



                          By: /s/ Mark A.J. Fassold
                             Mark A.J. Fassold




                     4